office_of_chief_counsel internal_revenue_service memorandum cc ita files-123904-04 uilc date date to associate area_counsel small_business self-employed cc sb por from acting chief branch number release date office of associate chief_counsel income_tax and accounting cc ita subject oregon child_care_credit this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent we understand that your office is assisting a local irs office in preparing an information_letter to be issued under the provisions of section dollar_figure of revproc_2004_1 2004_1_irb_1 previously your office forwarded draft text for our review we reviewed that text and recommend some revisions the text in the section below reflects our revisions and we recommend that it be used for the body of the information_letter with appropriate modifications for example the local irs office will need to insert a closing paragraph with contact information text for letter this information_letter responds to your inquiry concerning whether contributions made under the oregon child care tax_credit program or rev stat 657a et seq qualify for a charitable_contribution_deduction under sec_170 of the internal_revenue_code section dollar_figure of revproc_2004_1 2004_1_irb_1 describes an information_letter as a statement issued by the internal_revenue_service that calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts an information_letter is advisory only and has no binding effect on the internal_revenue_service files-123904-04 to summarize the following discussion a payment for which a benefit of receiving a state_income_tax credit may be expected raises serious concerns as to the deductibility of such a payment as a charitable_contribution on the contributor’s federal_income_tax return however if a charitable_contribution_deduction under sec_170 of the internal_revenue_code is not allowable for federal_income_tax purposes it is possible that an equivalent deduction may be allowable under sec_162 or sec_164 as a payment of state tax the service's national_office has been informed of this oregon credit because it is studying various issues concerning the federal tax treatment of state tax_credits and whether such issues should be addressed in official published guidance description of oregon credit the state of oregon provides for a credit against oregon personal and corporate_income_tax or corporate excise_tax for certain contributions made to the oregon child care division generally the law provides that a taxpayer may make a contribution to the child care division or a selected community agency and apply for a tax_credit certificate with the contribution section 657a of the oregon revised statutes provides that the child care division of the employment department in collaboration with an advisory committee established by the child care division shall establish a program to a allocate tax_credit certificates to taxpayers that make qualified contributions to the child care division and b distribute to child care providers moneys from qualified contributions and other contributions section 657a of the oregon revised statutes provides that a qualified_contribution means a contribution made by a taxpayer to the child care division of the employment department or a selected community agency for the purpose of promoting child care and for which the taxpayer will receive a tax_credit certificate under section 657a of the oregon revised statutes section 657a provides that a community agency means a nonprofit agency that a provides services related to child care children and families community development or similar services and b is eligible to receive contributions that qualify as deductions under sec_170 of the internal_revenue_code section 657a of the oregon revised statutes provides that the purposes of the program are to a encourage taxpayers to make contributions to the child care division by providing a financial return on qualified contributions and by soliciting other contributions b achieve specific and measurable goals for targeted communities and populations files-123904-04 c set standards for the child care industry concerning the cost of providing quality affordable child care d strengthen the viability and continuity of child care providers while making child care more affordable for low and moderate income families section 657a a of the oregon revised statutes provides that the child care division shall issue tax_credit certificates in the chronological order in which the contributions are received by the division the division shall issue tax_credit certificates to contributors until the total value of all certificates issued by the division for the calendar_year equals dollar_figure each certificate shall state the value of the contribution being certified as eligible for the tax_credit allowed under section of the oregon revised statutes except as provided in rules adopted under section 657a the certified value shall equal the amount of the contribution section 657a provides that the child care division may adopt rules that establish a fixed percentage that is less than percent by which the amount contributed by a taxpayer will be certified for a tax_credit by the division that section also states that t he purpose of the grant of rulemaking authority under this subsection is to permit the division to calibrate the amount of the tax_credit to interpretations of the deductibility of qualified contributions under sec_170 of the internal_revenue_code for federal tax purposes section 657a provides that a taxpayer that receives a notice of denial of a tax_credit certificate or that receives a tax_credit certificate issued for an amount that is less than the amount contributed may request a refund for the amount contributed within days of the denial or issuance of the certificate section of the oregon revised statutes provides a credit against personal income taxes or if the taxpayer is a corporation against corporate income and excise_taxes for certified contributions made to the child care division under section 657a the credit is not refundable section provides that the credit may not exceed the tax_liability of the taxpayer for the tax_year in which the credit is claimed section provides that if the amount claimed as a credit is allowed as a deduction for federal tax purposes the amount allowed as a credit shall be added to federal taxable_income for oregon tax purposes section provides that any credit otherwise allowable that is not used by the taxpayer in a particular tax_year may be carried forward and offset against the taxpayer’s tax_liability for the next succeeding tax_year up to a period of four years discussion sec_170 of the internal_revenue_code provides the general_rule that subject_to certain limitations there shall be allowed as a deduction any charitable_contribution charitable_contribution_deduction files-123904-04 as defined in sec_170 payment of which is made within a taxable_year see also sec_1_170a-1 of the federal_income_tax regulations generally to be deductible as a charitable_contribution under sec_170 a transfer to a charitable_organization or government unit must be a gift a gift_for this purpose is a transfer of money or property without receipt of adequate_consideration made with charitable intent a transfer is not made with charitable intent if the transferor expects a direct or indirect return benefit commensurate with the amount of the transfer if a taxpayer receives a benefit in return for a transfer to a charitable_organization the transfer may be deductible as a charitable_contribution but only to the extent the amount transferred exceeds the fair_market_value of the benefit received and only if the excess_amount was transferred with the intent of making a gift see 477_us_105 490_us_680 sec_1_170a-1 and a leading authority in this area observed that if the benefits received or expected to be received by a donor are substantial that is greater than those incidental_benefits that inure to the general_public from transfers for charitable purposes then the transferor has received or expects to receive a quid pro quo sufficient to remove the transfer from the realm of deductibility under sec_170 449_f2d_413 ct_cl the tax_benefit of a federal charitable_contribution_deduction is not regarded as a return benefit that negates charitable intent reducing or eliminating the deduction itself similarly the fact that states typically provide for a similar deduction in determining the taxable_income base for state tax purposes does not affect the federal deduction under sec_170 however that situation is arguably distinguishable from one in which as a result of a payment a taxpayer makes to a governmental or charitable body a state offsets the taxpayer's state tax_liability with a credit sec_164 of the internal_revenue_code provides generally for an itemized_deduction for the payment of certain taxes including state_income_tax see sec_164 similarly taxpayers engaged in a trade_or_business may deduct certain tax_payments as business_expenses under sec_162 as discussed above a charitable_contribution_deduction under sec_170 may not be allowable for a payment that qualifies for the oregon child care tax_credit if the credit is viewed as a quid pro quo benefit that eliminates the necessary charitable intent for federal tax purposes however if receipt of the credit from the state is viewed as a disqualifying benefit arguably the taxpayer's transfer of the credit to the state to satisfy the state tax_liability should be viewed as a payment of state tax for purposes of the federal deduction for tax_payments in sec_164 or sec_162 deduction for payment of state tax other considerations files-123904-04 in addition to these two questions other issues are raised by certain features of the oregon child_care_credit such as the fact that the contributions may be refundable under certain circumstances and the fact the credit may not be issued in the same year as the taxpayer's contribution after consideration i believe that the federal tax issues raised by the oregon child_care_credit are significant and should be considered by the service's national_office along with the other issues related to the federal tax treatment of state tax_credits currently under study this will allow full consideration of concerns that have been identified with respect to the tax treatment of these and other state tax_credits and help ensure uniform treatment of taxpayers please be aware that the decision to issue published guidance must be approved at higher levels pending resolution of these issues i cannot furnish definitive advice on the questions you raised however i have attempted to highlight the areas of concern which might affect the deductibility of payments to the child care division end of text for letter please call if you have any questions
